DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-35 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of the parent U.S. Patent No. 11,128,686 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent claims 16, 25, 31 recite similar steps such as: receive a manual input at a preset button requesting media content, and generate and send a play preset instructions including a preset button identifier associated with the preset button. The instant independent claims recites a broader limitation of removing server storing the first preset identifier and associated media content identifier and storing state information of the media playback state information.





Instant Application
Parent 11,128,686 B2
16. A computing device for controlling playback of media content, the computing device comprising: 

at least one processing device; and 

at least one computer-readable storage device storing data instructions that, when executed by the at least one processing device, cause the computing device to: 





receive a manual input at a preset button, the manual input requesting playback of media content associated with the preset button; and 






generate and send a play preset instruction for a media delivery system in response to the receipt of the manual input, the play preset instruction including a preset button identifier associated with the preset button.
11. A media delivery system for providing media content to a media playback device, the media delivery system comprising: 

at least one processing device; 

at least one data storage device storing: cloud preset data including information about a preset button of the media playback device and a media content associated with the preset button; and 

data instructions executable by the at least one processing device to cause the media delivery system to: 

receive a first preset signal from the media playback device, the first preset signal including a playback request and a first preset button identifier associated with the preset button of the media playback device, wherein the media delivery system stores the first preset button identifier and an associated media content identifier; 


upon receiving the first preset signal including the playback request and the first preset button identifier, look up the media content associated with the preset button based on the first preset button identifier; transmit the media content to the media playback device for playback; and update the cloud preset data based on the transmission of the media content.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dolecki U.S. Patent Application Publication Number 2016/0378429 A1 (hereinafter Dolecki).

As per claims 16, 25, 31, Dolecki discloses a computing device for controlling playback of media content (see audio playback devices 110 on page 8 section [0117] and Figure 7B and interior structures of audio playback device 110 in 7C), the computing device comprising: 
at least one processing device (see processor 722 on page 8 section [0118] and 7C); and 
at least one computer-readable storage device storing data instructions that (see memory 728 on page 8 section [0118] and 7C), when executed by the at least one processing device, cause the computing device to: 
receive a manual input at a preset button, the manual input requesting playback of media content associated with the preset button (see preset indicators 718, which are hardware buttons that can be pressed to request preset assigned entity on page 8 section [0117]); and 
generate and send a play preset instruction for a media delivery system in response to the receipt of the manual input (see hardware buttons are associated with a preset assigned entity on page 8 section [0117]), the play preset instruction including a preset button identifier associated with the preset button (see assigned entities are associated with different digital audio sources such as a playlist of digital music and Internet radio sites on page 8 section [0118]).

As per claims 17, 26, 32, Dolecki discloses the computing device of claim 16, wherein the play preset instruction further includes a user account identifier that identifies a user of the computing device (see control device using user audio system account to determining assigned entity on page 4 section [0060]).

As per claims 18, 27, 33, Dolecki discloses the computing device of claim 16, wherein the play preset instruction further includes a device identifier that identifies the computing device (see control device using audio playback device’s name, or device identifier as claimed, to provide access to content of the preset entity on page 4 section [0060]).

As per claims 19, 28, 34, Dolecki discloses the computing device of claim 16, wherein the play preset instruction further includes a media context identifier that identifies a media context associated with the preset button identifier, and wherein the media context includes a playlist (see media context identifier as an entity user defined as a playlist on page 4 section [0060]).
As per claim 20, Dolecki discloses the computing device of claim 19, wherein the playlist is created by a user of the computing device by adding, removing, or rearranging media content items in the playlist (see playlist can be assigned and edited on page 4 section [0060] and see user defined playlist on page 5 section [0073]).


As per claim 21, Dolecki discloses the computing device of claim 19, wherein the playlist is customized for a user of the computing device based on a listening history or a taste profile of the user (see playlist can be rendered based on usage, or listening history of the user as claimed, on page 5 section [0073]).

As per claims 22, 29, 35, Dolecki discloses the computing device of claim 16, wherein the preset button identifier is a uniform resource identifier (see request for preset playback would be consist of a URL for an entity such as a radio source on page 5 section [0071]).

As per claim 23, Dolecki discloses the computing device of claim 16, wherein the preset button identifier is part of local preset data stored on the at least one computer-readable storage device (see audio playback device 110 locally storing and synchronizing preset assignment of playback functions on page 3 section [0054]).

As per claims 24, 30, Dolecki discloses the computing device of claim 23, wherein the local preset data (see audio playback device 110 locally storing and synchronizing preset assignment of playback functions on page 3 section [0054]) further includes: at least one of a user account identifier (see preset identifiers such as user audio system account on page 4 section [0060]) and a device identifier (see audio playback device’s name on page 4 section [0060]); at least one of a preset name and a preset button identifier for each preset button (see assigned entity on page 4 section [0060] to a preset hardware button on page 8 section [0117]); and a media context identifier identifying a media context (see media context as a playlist or an Internet radio station as assigned entity on page 8 section [0118]) associated with each preset button (see preset indicators 718 as hardware buttons on page 8 section [0117] are assigned to an assigned entity on page 8 section [0118]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamakawa et al. U.S. Patent Application Publication Number 2010/0169493 A1.  Generated playlist based on history of streaming content (see page 4section [0044]).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779. The examiner can normally be reached Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S CHOU/Primary Examiner, Art Unit 2451